MINISTERIO DE ENERGIA Y MINAS

SEÑOR NOTARIO: PT TT

SIRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PUBLICAS, UNA DE
CONTRATO DE GARANTIAS Y MEDIDAS DE PROMOCION A LA INVERSION QUE
CELEBRAN DE UNA PARTE El ESTADO PERUANO, DEBIDAMENTE REPRESENTADO
POR EL VICEMINISTRO (e) DE MINAS, ECO. JUAN MIGUEL CAYO MATA, AUTORIZADO
POR RESOLUCIÓN MINISTERIAL N* 418-2005-MEM/DM, DE FECHA 07 DE OCTUBRE DE
2005, A QUIEN EN ADELANTE SE LE DENOMINARÁ "EL ESTADO”; Y, DE LA OTRA PARTE,
COMPAÑÍA MINERA ARES S.A.C. CON REGISTRO UNICO DE CONTRIBUYENTE N?
20192779333, SOCIEDAD EXISTENTE Y CONSTITUIDA DE ACUERDO CON LAS LEYES DE
LA REPÚBLICA DEL PERÚ, INSCRITA EN LA PARTIDA ELECTRÓNICA N* 11348967 DEL
LIBRO DE SOCIEDADES ANÓNIMAS DEL REGISTRO DE PERSONAS JURÍDICAS DE LA
SUNARP, ZONA REGISTRAL N” IX, SEDE LIMA, DOMICILIADA EN EL PASAJE EL CARMEN
N* 180, URBANIZACIÓN EL VIVERO DE MONTERRICO, DISTRITO DE SANTIAGO DE
SURCO, LIMA, A QUIÉN EN ADELANTE SE LE DENOMINARÁ "EL TITULAR",
DEBIDAMENTE REPRESENTADA POR SU REPRESENTANTE LEGAL SEÑOR JUAN
INCHAUSTEGU! VARGAS, IDENTIFICADO CON D.N.I N* 07789962, CON PODER INSCRITO
EN LOS ASIENTOS C00002, DO0007 Y C000047 DE LA PARTIDA ELECTRÓNICA N*
11348967 DEL MISMO LIBRO Y REGISTRO, QUE USTED SEÑOR NOTARIO SE SERVIRÁ
INSERTAR; Y, CON LA INTERVENCIÓN DEL BANCO CENTRAL DE RESERVA DEL PERU,
PARA EL EXCLUSIVO FIN DE LA SUB CLÁUSULA 9.2, DEBIDAMENTE REPRESENTADO
POR EL GERENTE GENERAL RENZO ROSSINI MIÑÁN, EL GERENTE DE OPERACIONES
INTERNACIONALES CARLOS BALLÓN AVALOS Y/O EL JEFE DE LA OFICINA LEGAL
MANUEL MONTEAGUDO VALDEZ, SEGÚN COMPROBANTE QUE TAMBIÉN SE SERVIRÁ
INSERTAR, AL QUE EN ADELANTE SE Le DENOMINARÁ "BANCO CENTRAL", EN LOS
TÉRMINOS Y CONDICIONES SIGUIENTES:

CLÁUSULA PRIMERA: ANTECEDENTES

1.1. CON FECHA 5 DE MAYO DE 2004, "EL TITULAR” INVOCANDO LO DISPUESTO EN EL
ARTÍCULO 79” DEL TEXTO ÚNICO ORDENADO DE LA LEY GENERAL DE MINERÍA,
APROBADO POR DECRETO SUPREMO N' 014-92-EM, EL QUE EN ADELANTE SE
DENOMINARÁ "TEXTO ÚNICO ORDENADO", PRESENTÓ ANTE EL MINISTERIO DE
ENERGÍA Y MINAS LA SOLICITUD CORRESPONDIENTE PARA QUE MEDIANTE
CONTRATO SE LE GARANTICE LOS BENEFICIOS CONTENIDOS EN LOS
ARTICULOS 72% y 80% DEL MISMO CUERPO LEGAL, CON RELACIÓN A LA
INVERSIÓN EN SUS CONCESIONES AUGUSTA ELENA TERCERA, BLANCA 11,
BLANCA 13, BLANCA 14, BLANCA 15, MARCO 4, PALCA TRES, PALCA UNO, TUMIRI,
TUMIRI DOS, TUMIRI TRES, TUMIRI CUATRO, PUCA CORRAL 54 Y PUCA CORRAL
55, CONSTITUIDAS SOBRE LA UNIDAD ECONÓMICA ADMINISTRATIVA SELENE, Y
EN LA CONCESIÓN DE BENEFICIO EXPLORADOR, EN ADELANTE EL PROYECTO
“AMPLIACIÓN PLANTA CONCENTRADORA EXPLORADOR”.

1.2. EN ATENCIÓN A LO DISPUESTO POR EL ARTICULO 81* DEL TEXTO ÚNICO
ORDENADO, "EL TITULAR” ADJUNTÓ A SU SOLICITUD EL CORRESPONDIENTE
PROGRAMA DE INVERSIONES CON PLAZO DE EJECUCIÓN

1.3. EL PROGRAMA DE INVERSIÓN DE COMPAÑÍA MINERA ARES S.A.C. TIENE COMO
OBJETO PRINCIPAL REALIZAR INVERSIONES EN EXPLORACIÓN, PREPARACIÓN Y
DESARROLLO; ASÍ COMO DESARROLLAR Y AMPLIAR LA CAPACIDAD DE LA
PLANTA DE BENEFICIO “EXPLORADOR” DE 700 TMIDÍA A 1,000 TM/DÍA DE
MINERALES DE ORO Y PLATA.
¿be

Primeros

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SEGUNDA: APROBACIÓN DEL PROGRAMA DE INVERSIÓN-CON
EJECUCIÓN

CON FECHA 7 DE DICIEMBRE DE 2004, MEDIANTE RESOLUCION DIRECTORAL N' 624-
2004-MEM/DGM, LA DIRECCIÓN GENERAL DE MINERÍA HA APROBADO EL PROGRAMA
DE INVERSIÓN CON PLAZO DE EJECUCIÓN, DE ACUERDO CON LO ESTABLECIDO POR
EL ARTÍCULO 81* DEL TEXTO ÚNICO ORDENADO.

CON FECHA 18 DE OCTUBRE DE 2005, MEDIANTE RESOLUCIÓN DIRECTORAL N' 298-
2005-MEM/DM SE ESPECIFICÓ QUE EL CITADO PROGRAMA DE INVERSIÓN
COMPRENDE LA EJECUCIÓN DE INVERSIONES PARA LA ADQUISICIÓN DE BIENES,
OBRAS DE INFRAESTRUCTURA, TRABAJOS DE EXPLORACIÓN Y DESARROLLO PARA
AMPLIAR LA CAPACIDAD DE TRATAMIENTO DE LA PLANTA DE BENEFICIO
EXPLORADOR DE 700 TMIDÍA A 1,000 TM/DÍA DE MINERALES DE ORO Y PLATA.

CLÁUSULA TERCERA : DE LOS DERECHOS MINEROS

CONFORME A LO EXPRESADO EN 1.1, EL PROYECTO "AMPLIACIÓN PLANTA
CONCENTRADORA EXPLORADOR” SE CIRCUNSCRIBE A LOS DERECHOS MINEROS
QUE SE DETALLAN EN EL ANEXO l, CON LAS ÁREAS CORRESPONDIENTES.

LO PREVISTO EN EL PÁRRAFO QUE ANTECEDE NO IMPIDE QUE EL TITULAR
INCORPORE OTROS DERECHOS MINEROS AL PROYECTO "AMPLIACIÓN PLANTA
CONCENTRADORA EXPLORADOR”, PREVIA APROBACIÓN DE LA DIRECCIÓN GENERAL
DE MINERÍA.

CLÁUSULA CUARTA : DEL PLAN DE INVERSIONES CON PLAZO DE EJECUCIÓN

4.1. EL PLAN DE INVERSIONES INCLUÍDO EN EL PROGRAMA DE INVERSIONES
REFERIDO EN EL ARTÍCULO 81? DEL TEXTO ÚNICO ORDENADO, COMPRENDE EN
DETALLE LAS OBRAS, LABORES Y ADQUISICIONES NECESARIAS PARA LA
PUESTA EN MARCHA DEL PROYECTO “AMPLIACIÓN PLANTA CONCENTRADORA
EXPLORADOR”; Y, PRECISA ADEMÁS, El VOLUMEN APROXIMADO DE
PRODUCCIÓN A OBTENERSE.

ESTE PLAN DE INVERSIONES, DEBIDAMENTE APROBADO POR LA DIRECCIÓN
GENERAL DE MINERÍA PARA LOS EFECTOS DE LA SUSCRIPCIÓN DE ESTE
INSTRUMENTO, FORMA PARTE INTEGRANTE DEL MISMO COMO ANEXO ll.

4.2. EL PLAZO TOTAL DE EJECUCIÓN DEL PLAN DE INVERSIONES SE INICIÓ EN EL

MES DE ENERO DE 2005 Y SE EJECUTARÁ DE ACUERDO A UN CRONOGRAMA
CON VENCIMIENTO AL MES DE DICIEMBRE DE 2007.
SJ ALGÚN CAMBIO SE REQUIRIERA HACER, PODRÁ PROCEDERSE RESPECTO DE
LAS OBRAS Y LABORES PENDIENTES DE EJECUTAR, SIEMPRE QUE NO SE
AFECTE EL OBJETO FINAL DEL PLAN DE INVERSIONES; Y, SIEMPRE TAMBIÉN
QUE EL TITULAR PRESENTE PREVIAMENTE A LA DIRECCIÓN GENERAL DE
MINERÍA LA SOLICITUD DE APROBACIÓN DE TALES MODIFICACIONES Y/O
AMPLIACIONES Y, SIN PERJUICIO TAMBIÉN, DE LA APROBACIÓN POR PARTE DE
DICHA DIRECCIÓN GENERAL PARA QUE LAS MODIFICACIONES Y/O
AMPLIACIONES EFECTUADAS QUEDEN CONVALIDADAS Y SEAN INCLUIDAS EN EL.
PLAN DE INVERSIONES.

MINISTERIO DE ENERGIA Y MINAS

4.3. ENTRE LAS PRINCIPALES OBRAS Y LABORES CONTENIDAS -EN-El: PLAN DE“ 07 07”
INVERSIONES FIGURAN LAS SIGUIENTES:
- PERFORACIÓN DIAMANTINA.
- DESARROLLO MINA
- AMPLIACIÓN PLANTA CONCENTRADORA.

4.4. CON LA EJECUCIÓN DEL PLAN DE INVERSIONES, EL TITULAR ESPERA OBTENER
DURANTE El PERIODO DEL CONTRATO UNA PRODUCCIÓN PROMEDIO ANUAL
APROXIMADA DE 4,224 TM DE CONCENTRADO CON LEYES DE 889.6 OZ AG/TM Y
8.15 OZ AU/TM.

CLÁUSULA QUINTA : DEL MONTO DE LA INVERSIÓN DEL PROYECTO Y SU
FINANCIAMIENTO

5.1.LA EJECUCIÓN DEL PLAN DE INVERSIONES APROBADO POR LA DIRECCIÓN
GENERAL DE MINERÍA CONSIDERÓ UNA INVERSIÓN TOTAL APROXIMADA DE U.S.$
9'454,813.00 (NUEVE MILLONES CUATROCIENTOS CINCUENTA Y CUATRO MIL
OCHOCIENTOS TRECE Y 00/100 DÓLARES AMERICANOS); POR APORTE PROPIO
DE "EL TITULAR”.

5.2.EL MONTO DEFINITIVO DE LA INVERSIÓN SE FIJARÁ A LA TERMINACIÓN DE LAS
OBRAS, DE CONFORMIDAD CON LO DISPUESTO EN EL ARTÍCULO 30” DEL
REGLAMENTO DEL TÍTULO NOVENO DEL TEXTO ÚNICO ORDENADO, APROBADO
POR DECRETO SUPREMO N” 024-93-EM, QUE EN ADELANTE SE DENOMINARÁ “EL
REGLAMENTO”.

CLÁUSULA SEXTA : DE LA ENTRADA EN OPERACIÓN

6.1 SE ENTIENDE COMO FECHA DE ENTRADA EN OPERACIÓN, EL NONAGÉSIMO (90)
DÍA DE CULMINADO EL PROYECTO “AMPLIACIÓN PLANTA CONCENTRADORA
EXPLORADOR”.

6.2 LA FECHA DE ENTRADA EN OPERACIÓN, PARA QUE SEA FIJADA COMO TAL,
DEBERÁ PONERSE EN CONOCIMIENTO DE LA DIRECCIÓN GENERAL DE MINERÍA,
MEDIANTE DECLARACIÓN JURADA DEL TITULAR, DENTRO DE LOS 90 DÍAS
CALENDARIO SIGUIENTES A DICHA FECHA.

CLÁUSULA SÉPTIMA: DE LA TERMINACIÓN DEL PLAN DE INVERSIONES

7.1 DENTRO DE LOS NOVENTA (90) DÍAS DE TERMINADA LA EJECUCIÓN DEL PLAN DE
INVERSIONES DEL PROYECTO "AMPLIACIÓN PLANTA CONCENTRADORA
EXPLORADOR”, “EL TITULAR” PRESENTARÁ A LA DIRECCIÓN GENERAL DE
MINERÍA:

741 DECLARACIÓN JURADA RELATIVA A LA EJECUCIÓN DEL MISMO,
DETALLANDO LAS OBRAS Y ADQUISICIONES REALIZADAS ASI COMO EL
MONTO DEFINITIVO Y SU FORMA DE FINANCIAMIENTO,

7.12 ESTADOS FINANCIEROS A LA FECHA DE LA CONCLUSIÓN DEL
PROYECTO, CON ANEXOS, NOTAS DEMOSTRATIVAS DE LAS

MINISTERIO DE ENERGIA Y MINAS A,

Mier

INVERSIONES Y ADQUISICIONES REALIZADAS Y DE SU FINANCIACIÓN,
RESPALDADOS POR INFORMES DE AUDITORES INDEPENDIENTES.

7.1.3 IGUALMENTE, DEBERÁ EL “TITULAR” PONER A DISPOSICIÓN DE LA

72

DIRECCIÓN GENERAL DE MINERÍA, EN EL LUGAR DONDE LLEVE sU
CONTABILIDAD, TODA LA DOCUMENTACIÓN NECESARIA PARA
COMPROBAR LA VERACIDAD DE LA INFORMACIÓN CONTENIDA EN LA
DECLARACIÓN.

LA DIRECCIÓN GENERAL DE MINERÍA, DENTRO DE LOS 120 DÍAS DE PRESENTADA
Y PUESTA A SU DISPOSICIÓN LA DOCUMENTACIÓN PREVISTA EN 7.1.1. 7.1.2. Y
7.13, PODRÁ FORMULAR OBSERVACIONES REFERIDAS ÚNICAMENTE A LA
INCLUSIÓN DE INVERSIONES Y GASTOS NO PREVISTOS EN EL PLAN DE
INVERSIONES O EN SUS MODIFICACIONES DEBIDAMENTE APROBADAS O
REFERIDAS A ERRORES NUMÉRICOS: OBSERVACIONES QUE ADEMÁS DEBERÁN
SER FUNDAMENTADAS. SI ASÍ PROCEDIERA, EL TITULAR TENDRÁ UN PLAZO DE
TREINTA DÍAS PARA ABSOLVER LAS OBSERVACIONES, VENCIDO EL CUAL, SE
ABRIRÁ EL PROCEDIMIENTO A PRUEBA POR TREINTA DÍAS ADICIONALES,
VENCIDO EL CUAL LA DIRECCIÓN GENERAL DE MINERÍA, RESOLVERÁ DENTRO DE
LOS SESENTA DÍAS SIGUIENTES, BAJO RESPONSABILIDAD DEL DIRECTOR
GENERAL, DE NO LEVANTARSE LAS OBSERVACIONES EN EL PLAZO INDICADO
QUEDARÁN AUTOMÁTICAMENTE SUSPENDIDOS LOS BENEFICIOS DEL PRESENTE
CONTRATO. DE CONTINUAR ESTA OMISIÓN POR SESENTA DÍAS ADICIONALES, EL
CONTRATO QUEDARÁ RESUELTO.

CLÁUSULA OCTAVA; DEL PLAZO DE LAS GARANTÍAS CONTRACTUALES

8.1.

8.3,

84.

EL PLAZO DE LAS GARANTÍAS PACTADAS EN EL PRESENTE CONTRATO SE
EXTENDERÁ POR DIEZ (10) AÑOS, CONTADOS A PARTIR DEL EJERCICIO EN
QUE SE ACREDITE LA INVERSIÓN REALIZADA Y ESTA SEA APROBADA POR LA
DIRECCIÓN GENERAL DE MINERÍA,

A SOLICITUD DEL TITULAR, EL CÓMPUTO DE PLAZOS DE LAS GARANTÍAS
PODRÁ INICIARSE EL 1? DE ENERO DEL EJERCICIO SIGUIENTE AL INDICADO EN
8.1. LA SOLICITUD CORRESPONDIENTE DEBERÁ PRESENTARSE A MÁS TARDAR
EL 31 DE MARZO DE 2008.

DE IGUAL MANERA, A SOLICITUD DEL TITULAR, PODRÁ ADELANTARSE EL
RÉGIMEN DE GARANTÍAS PACTADO EN EL PRESENTE CONTRATO A LA ETAPA
DE INVERSIÓN, CON UN MÁXIMO DE TRES (3) EJERCICIOS CONSECUTIVOS,
PLAZO QUE SE DEDUCIRÁ DEL ACORDADO EN EL PUNTO 8.1. LA SOLICITUD
CORRESPONDIENTE DEBERÁ PRESENTARSE ANTE LA DIRECCIÓN GENERAL
DE MINERÍA A MÁS TARDAR EL 31 DE MARZO DEL EJERCICIO A PARTIR DEL
CUAL SE ADELANTA EL RÉGIMEN GARANTIZADO.

EN CUALQUIER CASO, EL PLAZO SE ENTENDERÁ POR EJERCICIOS GRAVABLES
COMPLETOS Y CONSECUTIVOS. LOS EFECTOS DE LA GARANTÍA
CONTRACTUAL REGIRÁN SEGÚN LO DISPUESTO POR LOS ARTÍCULOS 33* Y
34” DEL REGLAMENTO, SEGÚN SEA EL CASO.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA NOVENA; DE LAS GARANTÍAS CONTRACTUALES 097

POR EL PRESENTE, EL ESTADO GARANTIZA A "EL TITULAR", DE CONFORMIDAD CON
LOS ARTÍCULOS 72” Y 80% DEL TEXTO ÚNICO ORDENADO Y LOS ARTÍCULOS 14%, 159 Y
22% DEL REGLAMENTO, Y POR EL PLAZO PRECISADO EN 8.1 Y SIN PERJUICIO DE LO
INDICADO EN 8.2, 8.3 Y 8.4, LO SIGUIENTE:

9.1.

QUE LA COMERCIALIZACIÓN DE SUS PRODUCTOS SERÁ LIBRE CONFORME

PRESCRIBE EL INCISO D) DEL ARTÍCULO 80" DEL TEXTO ÚNICO ORDENADO. ES

DECIR, EL ESTADO GARANTIZA LA LIBRE DISPONIBILIDAD EN LA EXPORTACIÓN

Y VENTA INTERNA POR “EL TITULAR” DE SUS PRODUCTOS MINERALES, NO

PUDIENDO APLICAR MEDIDAS QUE PUEDAN:

9.1.1. LIMITAR LA FACULTAD DE “EL TITULAR” DE VENDER A CUALQUIER
DESTINO.

9.1.2. SUSPENDER O POSTERGAR DICHAS VENTAS INTERNAS Y/O
EXPORTACIONES.

9.1.3. IMPONER LA VENTA EN CUALQUIER MERCADO, SEA LOCAL O DEL
EXTERIOR.

9.1.4. IMPONER EL PAGO DE DICHOS PRODUCTOS BASÁNDOSE EN
TRUEQUES. O EN MONEDAS NO VÁLIDAS PARA PAGOS
INTERNACIONALES

INTERVIENE EL "BANCO CENTRAL”, EN REPRESENTACIÓN DEL ESTADO,
CONFORME A LO PREVISTO EN LOS ARTÍCULOS 72* Y 80” DEL TEXTO ÚNICO
ORDENADO, PARA OTORGAR LAS SIGUIENTES GARANTÍAS EN FAVOR DE “EL
TITULAR”, DURANTE EL PLAZO DE LOS BENEFICIOS Y GARANTÍAS:

A) LIBRE DISPOSICIÓN EN EL PAÍS Y EN EL EXTERIOR DE LAS DIVISAS
GENERADAS POR SUS EXPORTACIONES, OBJETO DEL CONTRATO, DE
ACUERDO A LAS NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL
PRESENTE CONTRATO.

B) LIBRE CONVERTIBILIDAD A MONEDA EXTRANJERA DE LA MONEDA
NACIONAL GENERADA POR LA VENTA EN EL PAÍS DE SU PRODUCCIÓN
MINERA OBJETO DEL CONTRATO, DE ACUERDO A ELLO, “EL TITULAR” DE
LA ACTIVIDAD MINERA TENDRÁ DERECHO A ADQUIRIR LA MONEDA
EXTRANJERA QUE REQUIERA PARA LOS PAGOS DE BIENES Y SERVICIOS,
ADQUISICIÓN DE EQUIPOS, SERVICIOS DE DEUDA, COMISIONES,
UTILIDADES, DIVIDENDOS, PAGO DE REGALÍAS, REPATRIACIÓN DE
CAPITALES, HONORARIOS Y, EN GENERAL, CUALQUIER DESEMBOLSO QUE
REQUIERA Y QUE “EL TITULAR” TENGA DERECHO A GIRAR EN MONEDA
EXTRANJERA, DE ACUERDO A LAS NORMAS VIGENTES A LA FECHA DE
SUSCRIPCIÓN DEL PRESENTE CONTRATO.

PARA EFECTUAR LAS OPERACIONES DE CONVERSIÓN, “EL TITULAR"
ACUDIRÁ A LAS ENTIDADES DEL SISTEMA FINANCIERO ESTABLECIDAS EN
EL PAÍS.

EN CASO DE QUE EL REQUERIMIENTO DE DIVISAS A QUE SE REFIERE EL
PRESENTE APARTADO NO PUEDA SER ATENDIDO TOTAL O
PARCIALMENTE POR LAS ENTIDADES MENCIONADAS, EL BANCO CENTRAL
PROPORCIONARÁ A "EL TITULAR” LA MONEDA EXTRANJERA, EN LA
MEDIDA EN QUE FUERE NECESARIO.
MINISTERIO DE ENERGÍA Y MINAS

Cc)

PARA EL FIN INDICADO, "EL TITULAR” DEBERÁ DIRIGIRSE POR ESCRITO AL
BANCO CENTRAL, REMITIÉNDOLE FOTOCOPIA DE COMUNICACIONES
RECIBIDAS DE NO MENOS DE TRES ENTIDADES DEL SISTEMA FINANCIERO,
EN LAS QUE SE LE INFORME LA IMPOSIBILIDAD DE ATENDER, EN TODO O
EN PARTE, SUS REQUERIMIENTOS DE DIVISAS.

LAS COMUNICACIONES DE LAS ENTIDADES DEL SISTEMA FINANCIERO
SERÁN VÁLIDAS POR LOS DOS DIAS ÚTILES ULTERIORES A LA FECHA DE
SU EMISIÓN.

ANTES DE LAS 11 A.M. DEL DÍA ÚTIL SIGUIENTE AL DE LA PRESENTACIÓN
DE LOS DOCUMENTOS PRECEDENTEMENTE INDICADOS, EL BANCO
CENTRAL COMUNICARÁ A “EL TITULAR” EL TIPO DE CAMBIO QUE
UTILIZARÁ PARA LA CONVERSIÓN DEMANDADA, EL QUE REGIRÁ SIEMPRE
QUE "EL TITULAR" HAGA ENTREGA EL MISMO DÍA DEL CONTRAVALOR EN
MONEDA NACIONAL.

SI, POR CUALQUIER CIRCUNSTANCIA, LA ENTREGA DEL CONTRAVALOR
NO FUESE HECHA POR "EL TITULAR” EN LA OPORTUNIDAD INDICADA, EL
BANCO CENTRAL LE COMUNICARÁ AL SIGUIENTE DÍA ÚTIL, CON LA MISMA
LIMITACIÓN HORARIA, EL TIPO DE CAMBIO QUE REGIRÁ PARA LA
CONVERSIÓN, DE EFECTUÁRSELA ESE MISMO DÍA.

NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A LAS
REGULACIONES QUE EMITA EL BANCO CENTRAL Y AL TIPO DE CAMBIO
APLICABLE A LAS OPERACIONES DE CONVERSIÓN, ENTENDIÉNDOSE QUE
DEBERÁ OTORGARSE EL MEJOR TIPO DE CAMBIO PARA OPERACIONES DE
COMERCIO EXTERIOR, SI EXISTIERA ALGÚN TIPO DE CONTROL O SISTEMA
DE CAMBIO DIFERENCIAL.

9.2.1. DE ACUERDO CON LO DISPUESTO EN EL ÚLTIMO PÁRRAFO DEL

ARTÍCULO 15% DEL REGLAMENTO DE LA LEY GENERAL DE MINERÍA, "EL
TITULAR” PROPORCIONARÁ AL BANCO CENTRAL LA INFORMACIÓN
ESTADÍSTICA QUE ÉSTE LE SOLICITE,

9.2.2. “EL TITULAR” TENDRÁ DERECHO A ACOGERSE TOTAL O PARCIALMENTE,

CUANDO RESULTE PERTINENTE, A NUEVOS DISPOSITIVOS LEGALES EN
MATERIA DE CAMBIO O A NORMAS CAMBIARIAS, QUE SE EMITA DURANTE
LA VIGENCIA DEL CONTRATO, INCLUYENDO LOS DISPOSITIVOS Y LAS
NORMAS QUE TRATEN ASPECTOS CAMBIARIOS NO CONTEMPLADOS EN
LA PRESENTE SUB-CLÁUSULA 9.2, SIEMPRE QUE TENGAN CARÁCTER
GENERAL O SEAN DE APLICACIÓN A LA ACTIVIDAD MINERA.

EL ACOGIMIENTO A LOS NUEVOS DISPOSITIVOS O NORMAS NO
AFECTARÁ LA VIGENCIA DE LA GARANTÍA A QUE SE REFIERE LA
PRESENTE SUB-CLÁUSULA 9,2, COMO TAMPOCO El. EJERCICIO DE LAS
GARANTÍAS QUE CONCIERNEN A ASPECTOS DISTINTOS A LOS
CONTEMPLADOS EN LOS NUEVOS DISPOSITIVOS O NORMAS.

QUEDA CONVENIDO QUE, EN CUALQUIER MOMENTO, “EL TITULAR”
PODRÁ, RETOMAR LA GARANTÍA QUE ESCOGIÓ NO UTILIZAR Y QUE LA
CIRCUNSTANCIA DE OBRAR DE ESA MANERA NO LE GENERARÁ
DERECHOS U OBLIGACIONES POR EL PERÍODO EN QUE SE ACOGIÓ A
ESOS NUEVOS DISPOSITIVOS O NORMAS,

SE PRECISA IGUALMENTE QUE EL RETORNO POR “EL TITULAR” A
ALGUNAS DE LAS GARANTÍAS OBJETO DE LA PRESENTE SUB-CLÁUSULA
9.2 EN NADA AFECTA LA GARANTÍA DE QUE SE TRATE O A LAS DEMÁS
GARANTÍAS, NI GENERA PARA “EL TITULAR” DERECHOS U OBLIGACIONES
ADICIONALES.

267

MINISTERIO DE ENERGIA Y MINAS

9.3,

94.

LA DECISIÓN DE “EL TITULAR” DE ACOGERSE A LOS NUEVOS
DISPOSITIVOS O NORMAS, ASI COMO LA DE RETOMAR LA GARANTÍA QUE
OPTÓ POR NO UTILIZAR, DEBERÁN SER COMUNICADAS POR ESCRITO AL
BANCO CENTRAL Y SOLO DESDE ENTONCES SURTIRÁN EFECTO.

GOZARÁ DE ESTABILIDAD TRIBUTARIA EN LOS TÉRMINOS ESTABLECIDOS EN

LOS INCISOS A) Y E) DEL ARTÍCULO 80? DEL TEXTO ÚNICO ORDENADO Y EN EL

REGLAMENTO, ASI COMO EN LAS LEYES N* 27341, N” 27343 Y N*27909 QUE

REGULAN LOS CONTRATOS DE ESTABILIDAD TRIBUTARIA, SIN QUE LAS

MODIFICACIONES Y NUEVAS NORMAS QUE SE DICTEN A PARTIR DEL DÍA

SIGUIENTE DE LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, LA AFECTEN EN

FORMA ALGUNA.

SIN PERJUICIO DE LO INDICADO EN EL PÁRRAFO ANTERIOR, LA GARANTÍA DE

ESTABILIDAD TRIBUTARIA, COMPRENDE EL SIGUIENTE RÉGIMEN:

9.3.1. EL IMPUESTO A LA RENTA, EL PROCEDIMIENTO DE DETERMINACIÓN Y

LAS TASAS DEL MISMO ESTABLECIDOS POR LAS DISPOSICIONES

VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, CON LAS

DEDUCCIONES Y CONDICIONES ESTABLECIDAS EN EL INCISO D) DEL

ARTÍCULO 72% DEL TEXTO ÚNICO ORDENADO Y EN LA FORMA

DISPUESTA POR EL ARTÍCULO 11* DEL REGLAMENTO.

LA COMPENSACIÓN Y/O DEVOLUCIÓN TRIBUTARIA, EN LA FORMA

ESTABLECIDA POR LOS DISPOSITIVOS VIGENTES A LA FECHA DE

SUSCRIPCIÓN DEL CONTRATO.

LOS TRIBUTOS MUNICIPALES SE APLICARÁN DE ACUERDO CON LAS

NORMAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO.

LOS DERECHOS ARANCELARIOS DE ACUERDO CON LAS NORMAS

VIGENTES A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO

LA OPCIÓN DE RENUNCIA TOTAL DEL REGIMEN DE ESTABILIDAD

TRIBUTARIA QUE GARANTIZA EL PRESENTE CONTRATO, ES POR UNA

SOLA Y DEFINITIVA VEZ, SIENDO ENTONCES DE APLICACIÓN EL

RÉGIMEN COMÚN, DE CONFORMIDAD CON LO ESTABLECIDO EN EL

INCISO 2.1. DEL ARTÍCULO 2 DE LA LEY N* 27343 Y EL ARTÍCULO 88” DEL

TEXTO UNICO ORDENADO, MODIFICADO POR EL ARTÍCULO 3” DE LA

LEY N* 27343.

LA ESTABILIDAD DEL IMPUESTO GENERAL A LAS VENTAS, IMPUESTO

SELECTIVO AL CONSUMO, IMPUESTO DE PROMOCIÓN MUNICIPAL Y

CUALQUIER OTRO IMPUESTO AL CONSUMO COMPRENDERÁ

ÚNICAMENTE SU NATURALEZA TRASLADABLE.

9.3.7. SE INCLUYEN LOS REGÍMENES ESPECIALES REFERENTES A LA
DEVOLUCIÓN DE IMPUESTO, ADMISIÓN TEMPORAL Y SIMILARES, ASÍ
COMO EL RÉGIMEN APLICABLE A LAS EXPORTACIONES.

9.3.8. TRATÁNDOSE DE EXONERACIONES, INCENTIVOS Y DEMÁS BENEFICIOS
TRIBUTARIOS REFERENTES A LOS IMPUESTOS Y REGÍMENES
ESTABILIZADOS, LA ESTABILIDAD ESTARÁ SUJETA AL PLAZO Y
CONDICIONES QUE ESTABLEZCA EL DISPOSITIVO LEGAL VIGENTE A LA
FECHA DE SUSCRIPCIÓN DEL PRESENTE CONTRATO.

QUE EN EL MARCO DE ESTABILIDAD ADMINISTRATIVA REFERIDO EN EL INCISO

A) DEL ARTÍCULO 72” DEL TEXTO ÚNICO ORDENADO, SE COMPRENDE LO

SIGUIENTE:

9.4.1. EL DERECHO DE VIGENCIA DE LAS CONCESIONES MINERAS: US $ 3.00
(TRES Y 00/100 DÓLARES) POR AÑO Y POR HECTÁREA; EL DERECHO
DE VIGENCIA DE LA CONCESIÓN DE BENEFICIO; 1.00 UIT HASTA
1,000 TMIDÍA Y 1.5. UIT POR MÁS DE 1,000 TMIDÍA.

9.4.2. LA REGALÍA MINERA, CONFORME AL RANGO Y CONDICIONES QUE
ESTABLECE LA LEY N” 28258, LEY DE REGALÍA MINERA, MODIFICADA

MINISTERIO DE ENERGIA Y MINAS e

POR LA LEY N” 28323, SU REGLAMENTO, APROBADO POR DECRETO
SUPREMO N” 157-2004-EF Y SUS MEDIDAS COMPLEMENTARIAS,
APROBADAS POR DECRETO SUPREMO N* 018-2005-EF.

9.4.3. LAS DEMÁS CONTENIDAS EN El TEXTO ÚNICO ORDENADO Y SU
REGLAMENTO.

EN CONSECUENCIA, LOS MECANISMOS, TASAS Y DISPOSITIVOS LEGALES DE
APLICACION A LO ESTABLECIDO EN LAS SUBCLÁUSULAS 9.3 Y 9.4 SON LAS
SIGUIENTES:

PARA 9.3.1:

LA LEY DE IMPUESTO A LA RENTA CUYO TEXTO ÚNICO ORDENADO FUERA APROBADO
POR DECRETO SUPREMO N* 054-99-EF, TAL Y COMO HA SIDO MODIFICADA A LA
FECHA DE SUSCRIPCIÓN DEL CONTRATO. EL CAPITULO lll DEL TÍTULO NOVENO DEL
TEXTO ÚNICO ORDENADO DE LA LEY GENERAL DE MINERÍA, TAL Y COMO HA SIDO
MODIFICADO A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, ASÍ COMO LOS INCISOS
E) Y F) DEL ARTICULO 72* DE DICHO TEXTO ÚNICO ORDENADO. EL ARTÍCULO 1” DE LA
LEY N? 27343 Y LA LEY N” 27909,

EN LOS CASOS EN QUE "EL TITULAR" DEBA PAGAR IMPUESTO A LA RENTA, LE
RESULTARÁ DE APLICACIÓN EL REGIMEN DEL IMPUESTO A LA RENTA, CUYA
ESTABILIDAD SE GARANTIZA EN LOS TÉRMINOS PREVISTOS EN LA SUBCLÁUSULA 9.3.

LA TASA APLICABLE DEL IMPUESTO A LA RENTA DE ACUERDO AL DECRETO
LEGISLATIVO N* 945, ES DE 30%, MAS LOS DOS PUNTOS PORCENTUALES A QUE SE
REFIERE EL ARTÍCULO 1.1 DE LA LEY N* 27343, QUE SE APLICARÁN SOBRE LA TASA
DEL IMPUESTO A LA RENTA A QUE SE REFIERE El PRIMER PÁRRAFO DEL ARTÍCULO
55* DEL TEXTO ÚNICO ORDENADO DE LA LEY DEL IMPUESTO A LA RENTA, APROBADO
POR DECRETO SUPREMO N* 179-2004-EF Y MODIFICATORIAS. DE SER EL CASO,
SERÁN TAMBIÉN DE APLICACIÓN LAS DISPOSICIONES DEL SEGUNDO PÁRRAFO DEL
ARTÍCULO 55” DE LA LEY DEL IMPUESTO A LA RENTA, EN ESTE SENTIDO, SE APLICARÁ
UNA TASA ADICIONAL DEL 4.1% SOBRE LAS SUMAS A QUE SE REFIERE EL INCISO G)
DEL ARTÍCULO 24” A ES DECIR TODA SUMA O ENTREGA EN ESPECIE QUE AL
PRACTICARSE LA FISCALIZACIÓN RESPECTIVA, RESULTE RENTA GRAVABLE DE LA
TERCERA CATEGORÍA, EN TANTO SIGNIFIQUE UNA DISPOSICIÓN INDIRECTA DE DICHA
RENTA NO SUSCEPTIBLE DE POSTERIOR CONTROL TRIBUTARIO, INCLUYENDO LAS
SUMAS CARGADAS A GASTO E INGRESOS NO DECLARADOS.

PARA 9.3.2:

EL INCISO C) DEL ARTÍCULO 72” DEL TEXTO ÚNICO ORDENADO SEGÚN EL ARTÍCULO
6” DEL REGLAMENTO, EL CAPÍTULO IX DEL TÍTULO | DEL TEXTO ÚNICO ORDENADO DE
LA LEY DEL IMPUESTO GENERAL A LAS VENTAS E IMPUESTO SELECTIVO AL
CONSUMO, APROBADO POR DECRETO SUPREMO N” 055-99-EF; ASÍ COMO LOS
CAPÍTULOS V Y VI DEL TÍTULO V DEL DECRETO LEGISLATIVO N* 809, LEY GENERAL DE
ADUANAS, CONFORME A SU TEXTO ÚNICO ORDENADO, APROBADO POR DECRETO
SUPREMO N” 129-2004-EF; Y EL ARTÍCULO 1* DE LA LEY N” 27343.

PARA 9.3.3:

EL ARTÍCULO 76” DEL TEXTO ÚNICO ORDENADO Y LAS NORMAS PERTINENTES DEL
DECRETO LEGISLATIVO N* 775, LEY DE TRIBUTACIÓN MUNICIPAL, CONFORME A SU
TEXTO ÚNICO ORDENADO, APROBADO POR DECRETO SUPREMO N* 156-2004-EF.

PARA 9.3.4:

DECRETO LEGISLATIVO N* 809, LEY GENERAL DE ADUANAS CONFORME A SU TEXTO
ÚNICO ORDENADO, APROBADO POR DECRETO SUPREMO N” 129-2004-EF, SU
REGLAMENTO APROBADO POR DECRETO SUPREMO N* 121-96-EF, TAL COMO HAN

MINISTERIO DE ENERGIA Y MINAS :

SIDO MODIFICADOS A LA FECHA DE SUSCRIPCIÓN DEL PRESENTE CONTRATO. LOS

DERECHOS ARANCELARIOS OPERAN SEGÚN LO INDICADO EN EL DECRETO SUPREMO
N? 100-93-EF, EL DECRETO SUPREMO N” 035-97-EF, DECRETO SUPREMO N* 073-2001-
EF, DECRETO SUPREMO N* 103-2001-EF, EL DECRETO SUPREMO N” 165-2001-EF, EL
DECRETO SUPREMO N” 047-2002-EF, EL DECRETO SUPREMO N” 063-2002-EF, EL
DECRETO SUPREMO N* 119-2002-EF, EL DECRETO SUPREMO N* 135-2002-EF, EL
DECRETO SUPREMO N* 144-2002-EF, EL DECRETO SUPREMO N* 193-2003-EF Y EL
DECRETO SUPREMO N” 031-2004-EF Y EL ARTÍCULO 1* DE LA LEY N* 27343 Y SUS
CORRESPONDIENTES MODIFICATORIAS, SIENDO APLICABLES EN TODO CASO LAS
TASAS VIGENTES A LA FECHA DE SUSCRIPCIÓN DE ESTE CONTRATO.

PARA 9.3.6 Y 9.3.8: Ñ
LOS LITERALES B) Y D) DEL ARTÍCULO 1.1 DE LA LEY N? 27343, RESPECTIVAMENTE.

PARA 9.3.7:

CAPÍTULO IX DEL TÍTULO | DEL TEXTO ÚNICO ORDENADO DE LA LEY DEL IMPUESTO
GENERAL A LAS VENTAS E IMPUESTO SELECTIVO AL CONSUMO APROBADO POR
DECRETO SUPREMO N* 055-99-EF, TAL Y COMO HA SIDO MODIFICADO A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO, ASÍ COMO LOS CAPÍTULOS lll, V Y VI DEL TÍTULO V DEL
DECRETO LEGISLATIVO N* 809, LEY GENERAL DE ADUANAS, CONFORME A SU TEXTO
ÚNICO ORDENADO, APROBADO POR DECRETO SUPREMO N* 129-2004-EF, Y EL
LITERAL C) DEL ARTÍCULO 1.1 DE LA LEY N? 27343,

PARA 9.4.1:

LOS ARTÍCULOS 39", 46%, 47” Y 61” DEL TEXTO ÚNICO ORDENADO, VIGENTES A LA
FECHA DE SUSCRIPCIÓN DEL CONTRATO, Y LAS MODIFICACIONES CONTENIDAS EN
EL DECRETO LEGISLATIVO N” 868, LEY N” 27015, DECRETO LEGISLATIVO N* 913 Y LEY
N* 27341.

PARA 9.4.2:

LA LEY N” 28258, LEY DE REGALÍA MINERA, MODIFICADA POR LA LEY N” 28323, SU
REGLAMENTO, APROBADO POR DECRETO SUPREMO N* 157-2004-EF, ASÍ COMO SUS
MEDIDAS COMPLEMENTARIAS, APROBADAS POR DECRETO SUPREMO N” 018-2005-EF.

PARA 9.4.3:

LOS INCISOS G), K) Y L) DEL ARTÍCULO 72” Y EL INCISO F) DEL ARTÍCULO 80” DEL
TEXTO ÚNICO ORDENADO,

ASIMISMO, EL ESTADO OTORGA A “EL TITULAR” LAS SIGUIENTES GARANTÍAS
CONTENIDAS EN LOS INCISOS H), E 1) DEL ARTÍCULO 72" Y C) DEL ARTÍCULO 80% DEL
TEXTO ÚNICO ORDENADO:

A) NO DISCRIMINACIÓN EN MATERIA CAMBIARIA EN LO REFERENTE A REGULACIÓN,
TIPO DE CAMBIO U OTRAS MEDIDAS DE POLITICA ECONÓMICA QUE DICTAMINE.

B) LIBERTAD DE REMISIÓN DE UTILIDADES, DIVIDENDOS, RECURSOS FINANCIEROS Y
LIBRE DISPONIBILIDAD DE MONEDA EXTRANJERA EN GENERAL.

C) NO DISCRIMINACIÓN EN TODO LO QUE SE REFIERE A MATERIA CAMBIARIA EN
GENERAL.

CLÁUSULA DECIMA : DELAS OTRAS Y/O NUEVAS DISPOSICIONES LEGALES

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PÁRAGRAFO A):

MINISTERIO DE ENERGÍA Y MINAS

10.1. QUEDA EXPRESAMENTE ESTABLECIDO QUE NO LE SERÁ DE APLICACION A*EL”
TITULAR”, LEY O REGLAMENTO ALGUNO POSTERIOR A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO QUE, DIRECTA O INDIRECTAMENTE,
DESNATURALICE LAS GARANTIAS PREVISTAS EN LA CLAÚSULA NOVENA,
SALVO EL CASO DE TRIBUTOS SUSTITUTORIOS EN QUE SERÁ DE APLICACIÓN
LO PREVISTO EN EL ARTICULO 87" DEL TEXTO ÚNICO ORDENADO, O SI “EL
TITULAR” OPTASE POR ACOGERSE A LO DISPUESTO POR EL ARTÍCULO 88" DEL
MISMO CUERPO LEGAL CUYO TEXTO HA SIDO SUSTITUIDO POR EL ARTÍCULO
3” DE LA LEY N* 27343,

10.2. QUEDARÁ IGUALMENTE EXENTO DE CUALQUIER GRAVÁMEN U OBLIGACIÓN
QUE PUDIERA SIGNIFICARLE DISMINUCIÓN DE SU DISPONIBILIDAD DE
EFECTIVO, TALES COMO INVERSIONES FORZOSAS, PRÉSTAMOS FORZOSOS O
ADELANTOS DE TRIBUTOS, SALVO LAS TASAS POR SERVICIOS PÚBLICOS.

CLÁUSULA DECIMO PRIMERA: DE LAS FACILIDADES Y CONCESIONES

11.1. PARA LA DEBIDA EJECUCIÓN DEL PRESENTE CONTRATO, EL ESTADO DE
CONFORMIDAD CON LAS DISPOSICIONES LEGALES VIGENTES, OTORGARÁ A
“EL TITULAR” LAS AUTORIZACIONES, PERMISOS, SERVIDUMBRES, DERECHOS
DE AGUA, DERECHOS DE PASO, DERECHOS DE VÍAS Y DEMAS FACILIDADES,
SIEMPRE Y CUANDO CUMPLA CON LOS REQUISITOS SEÑALADOS EN LA LEY.
ASIMISMO LE OTORGARÁ TODOS LOS DERECHOS PREVISTOS EN EL ARTÍCULO
37% DEL TEXTO ÚNICO ORDENADO.

11.2. “EL TITULAR” O SUS CONTRATISTAS AUTORIZADOS PODRÁN CONSTRUIR
INSTALACIONES TEMPORALES PARA ATENDER LAS DIFERENTES ÁREAS DE
TRABAJO DEL PROYECTO “AMPLIACIÓN PLANTA  CONCENTRADORA
EXPLORADOR”, PREVIA AUTORIZACIÓN DE LA DIRECCIÓN GENERAL DE
MINERÍA, DEBIENDO PONER EN SU CONOCIMIENTO, POR ANTICIPADO, LA
FECHA DE RETIRO DE TALES OBRAS.

CLÁUSULA DECIMO SEGUNDA: DEL CASO FORTUITO O FUERZA MAYOR

SI POR CAUSAS DE HUELGAS, ACTOS DEL GOBIERNO, TUMULTOS, MOTINES,
' INUNDACIONES, TERREMOTOS, ERUPCIONES VOLCÁNICAS, HUAICOS, EPIDEMIAS U
$ OTRAS CAUSAS DERIVADAS DEL CASO FORTUITO O FUERZA MAYOR, DEBIDA Y
OPORTUNAMENTE ACREDITADA ANTE LA DIRECIÓN GENERAL DE MINERÍA, SE
IMPIDIERA CUMPLIR O SE DEMORASE EL CUMPLIMIENTO DE LAS OBLIGACIONES
INDICADAS EN ESTE CONTRATO, DICHO IMPEDIMENTO O DEMORA NO CONSTITUIRÁ
INCUMPLIMIENTO DEL CONTRATO Y EL PLAZO PARA CUMPLIR CUALQUIER
OBLIGACIÓN INDICADA EN EL PRESENTE INSTRUMENTO SERÁ EXTENDIDO POR EL
TIEMPO CORRESPONDIENTE AL PERÍODO O PERÍODOS DURANTE LOS CUALES “EL
TITULAR” HAYA ESTADO IMPEDIDO DE CUMPLIR O HAYA DEMORADO SUS
OBLIGACIONES CONTRACTUALES, COMO CONSECUENCIA DE LAS RAZONES
ESPECIFICADAS EN ESTA CLÁUSULA.

CLÁUSULA DECIMO TERCERA : DE LOS DISPOSITIVOS LEGALES APLICABLES

SIN PERJUICIO DE LO ESTABLECIDO EN 9.2, SUB-PARÁGRAFO A), LAS REFERENCIAS A
LEYES, DECRETOS LEGISLATIVOS, DECRETOS LEYES, DECRETOS SUPREMOS Y
OTRAS DISPOSICIONES LEGALES EN ESTE INSTRUMENTO, SE ENTIENDEN
REALIZADAS DE ACUERDO CON LOS TEXTOS EXISTENTES A LA FECHA DE
SUSCRIPCIÓN DEL CONTRATO; Y NO INTERFIEREN, LIMITAN O DISMINUYEN LOS

10

MINISTERIO DE ENERGÍA Y MINAS

DERECHOS DE "EL TITULAR” PARA GOZAR DE TODOS LOS BENEFICIOS PREVISTOS
POR LA LEGISLACIÓN VIGENTE A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO PARA
EFECTO DE LO QUE SE GARANTIZA CON ESTE CONTRATO; NI LO EXIME DEL
CUMPLIMIENTO DE LAS OBLIGACIONES PREVISTAS EN LA LEGISLACIÓN VIGENTE
APLICABLE A LA FECHA DE SUSCRIPCIÓN DEL CONTRATO, O EN LAS DISPOSICIONES
QUE SE DICTEN POSTERIORMENTE, SIEMPRE QUE ESTAS ÚLTIMAS NO SE OPONGAN
A LAS GARANTÍAS OTORGADAS POR EL PRESENTE CONTRATO.

CLÁUSULA DECIMO CUARTA: DE LA INVARIABILIDAD DEL CONTRATO

ESTE CONTRATO NO PUEDE SER MODIFICADO UNILATERALMENTE POR ALGUNA DE
LAS PARTES. PARA SU MODIFICACIÓN SE PRECISARÁ EL OTORGAMIENTO DE
ESCRITURA PÚBLICA, UNA VEZ QUE LAS PARTES CONTRATANTES HAYAN LLEGADO A
UN ACUERDO RESPECTO A DICHA MODIFICACIÓN.

CLÁUSULA DECIMO QUINTA: DE LA NO ADJUDICACION DEL CONTRATO

ESTE CONTRATO NO PODRÁ SER OBJETO DE CESIÓN, ADJUDICACIÓN, APORTE U
OTRO MODO DE TRANSFERENCIA O ADJUDICACION, SIN CONSENTIMIENTO PREVIO Y
EXPRESO DEL ESTADO,

CLÁUSULA DECIMO SEXTA : DE LA RESOLUCIÓN DEL CONTRATO

CONSTITUYE CAUSAL DE RESOLUCIÓN DEL PRESENTE CONTRATO:

16.1. EL INCUMPLIMIENTO DE LO PACTADO EN LAS CLAÚSULAS DÉCIMO CUARTA Y
DÉCIMO QUINTA.

16.2. EL INCUMPLIMIENTO DE LA EJECUCIÓN DEL PROGRAMA DE INVERSIONES EN
EL PLAZO PACTADO EN 4.2 SALVO CAUSAS DE FUERZA MAYOR O CASO
FORTUITO, ASÍ COMO DE LA PRESENTACIÓN DE LA DECLARACIONES JURADAS
AL TÉRMINO DE LAS OBRAS.

16.3. SI "EL TITULAR” NO LEVANTARÁ LAS OBSERVACIONES EN LOS PLAZOS Y
CONDICIONES ESTABLECIDAS EN 7.2

16.4. SOLAMENTE EN LO QUE CORRESPONDE A LA GARANTÍA DE ESTABILIDAD
TRIBUTARIA, EL INCUMPLIMIENTO, POR PARTE DE “EL TITULAR”, DEL RÉGIMEN
TRIBUTARIO QUE SE GARANTIZA EN EL PRESENTE CONTRATO, DE
CONFORMIDAD CON LO ESTABLECIDO EN EL ARTÍCULO 89" DEL TEXTO ÚNICO
ORDENADO Y DEMÁS DISPOSICIONES VIGENTES A LA FECHA DE SUSCRIPCIÓN
DEL CONTRATO.

CLAUSULA DECIMO SÉPTIMA : DE LA ENTRADA EN VIGENCIA

EL PRESENTE CONTRATO ENTRARÁ EN VIGENCIA EN LA FECHA DE SU SUSCRIPCIÓN
POR LAS PARTES, SIN PERJUICIO DE SU ELEVACIÓN A ESCRITURA PÚBLICA Y DE SU

11

MINISTERIO DE ENERGIA Y MINAS rr

INSRIPCIÓN EN EL REGISTRO DE DERECHOS MINEROS CORRESPONDIENTE DE LA

OFICINA REGISTRAL DE LIMA Y CALLAO.

CLÁUSULA DECIMO OCTAVA : DEL DOMICILIO

PARA LOS EFECTOS DE ESTE CONTRATO Y DE TODA NOTIFICACIÓN JUDICIAL O
EXTRAJUDICIAL QUE SE LE DIRIJA, "EL TITULAR” SEÑALA COMO SU DOMICILIO EN
LIMA EL QUE FIGURA EN LA INTRODUCCIÓN DE ESTE INSTRUMENTO. TODO CAMBIO
DEBERÁ HACERSE EN FORMA QUE QUEDE SITUADO DENTRO DEL RADIO URBANO DE
LA GRAN LIMA, DE MODO QUE SE REPUTARÁN VÁLIDAS LAS NOTIFICACIONES Y
COMUNICACIONES DIRIGIDAS AL DOMICILIO ANTERIOR, MIENTRAS NO SE HAYA
COMUNICADO DICHO CAMBIO MEDIANTE CARTA NOTARIAL A LA DIRECIÓN GENERAL
DE MINERÍA, SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA Y
BANCO CENTRAL.

CLÁUSULA DECIMO NOVENA: ENCABEZAMIENTO DE LAS CLAUSULAS

LOS ENCABEZAMIENTOS O TÍTULOS DE LAS CLÁUSULAS DE ESTE CONTRATO HAN
SIDO INSERTADOS ÚNICAMENTE PARA FACILITAR SU USO.

CLÁUSULA VIGÉSIMA: DE LOS GASTOS Y TRIBUTOS QUE OCASIONE El CONTRATO

TODOS LOS GASTOS Y TRIBUTOS RELACIONADOS CON LA CELEBRACIÓN DE ESTE
CONTRATO SERÁN DE CARGO EXCLUSIVO DE "EL TITULAR”, INCLUYENDO UN JUEGO
DE TESTIMONIO Y COPIA SIMPLE PARA LA DIRECCION GENERAL DE MINERÍA,
SUPERINTENDENCIA NACIONAL DE ADMINISTRACIÓN TRIBUTARIA Y BANCO CENTRAL.

AGREGUE USTED SEÑOR NOTARIO LO QUE SEA DE LEY, CUIDANDO DE PASAR LOS

PARTES PERTINENTES AL REGISTRO DE DERECHOS MINEROS DE LA OFICINA
REGISTRAL. DE LIMA Y CALLAO, PARA SU CORRESPONDIENTE INSCRIPCIÓN,

uma, 22 FEB. 20

12

A

sx
Mio

TES

ANEXO N* 1

DERECHOS MINEROS DE COMPAÑÍA MINERA ARES S.A.C

"UEA SELENE"
Proyecto "Ampliación Planta de concentradora Explorador"
Departamento Apurimac
Provincia Aymaraes
Distrito Cotaruse
1 [AUGUSTA ELENA TERCERA 1000.00| 1157 9
2JBLANCA 11 800.00| 5441 3
3JBLANCA 13 400.00| 5148 3
4JBLANCA 14 200.00| 5149 3
2, SIBLANCA 15 100.00; 5440| 3
Ej O]PALCA UNO 700.00 2001 131
Y T|PALCA TRES 375.00] 2002] 11
8|MARCO 4 : 885.00] 4168]| 4
9|TUMIRI 700.00] 1158 10
1O0TUMIRI DOS 250.00] 1159 10
M[TUMIRI TRES 700.00] 1160 10
12|[TUMIRI CUATRO 750.00 2074 9
13|PUCA CORRAL 54 598.92] 4227 6
14|PUCA CORRAL 55 149,80| 2187] 12

CONCESIÓN DE BENEFICIO "EXPLORADOR"

PROGRAMA DE INVERSIONES PARA EL PROYECTO "AMPLIACIÓN PLANTA CONCENTRADORA EXPLORADOR"

Exploraciones
1.- Perforación Diamantina
Superficie

Subterránea
Perforación Diamantina

12.- Labores de Avance
Total Exploración

Labor H2.10x2.40 Convencional
Labor V 1.20x2.40
Labores de Avance

Total Desarrollos Mina

13.- Planta Concentradora
Equipos
Edificios
Obras civiles
Materiales
Fletes y Seguros
Montaje
Gastos Administrativos
Ingeniería y Supervisión
Planta Concentradora

Inversión 2005

Desarrollo Mina
Labor H 4x4.30 Mecanizado
Labor H2.10x2.40 Convencional
Labor V 1.20x2.40
Labores de Avance
Inversión 2006

Exploraciones
Labor H2.10x2.40 Mecanizado

DESARROLLOS MINA
Labor H 4x4.30 Mecanizado
Labor H 2.10x2.40 Mecanizado
Labor H 2.10x2.40 Convencional
Labor V 1.20x2.40
Labores de Avance

inversión 2007

TOTAL INVERSIÓN

1,101,520|

ANEXO N? II

(US$)
MA!

510,000]

678,783|

1,331,073|

205,000]

" 1,536,073|

1

ON - DGM

214

Y mamas!

